     Case 2:20-cv-00939-RFB-VCF Document 11 Filed 12/02/20 Page 1 of 3



1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7                                                 ***
8     ANTHONY GIOIOSA,                                     Case No. 2:20-cv-00939-RFB-VCF
9                                         Plaintiff,                     ORDER
             v.
10

11
      JENNIFER WALSH, et al.,
12
                                     Defendants.
13

14   I.     DISCUSSION

15          On May 26, 2020, Plaintiff filed a complaint and an incomplete application to

16   proceed in forma pauperis. (ECF No. 1 at 1, 1-1). On May 28, 2020, the Court denied

17   Plaintiff’s application to proceed in forma pauperis because it did not include the required

18   signed financial certificate and copy of his prison account statement and therefore was

19   incomplete. (ECF No. 3). The Court ordered Plaintiff to pay the filing fee or file a complete

20   application to proceed in forma pauperis, including a properly signed financial certificate

21   and a copy of his prison account statement for the previous six months, by July 27, 2020.

22   (Id.) The Court explicitly warned Plaintiff that failure to comply with the Court’s order

23   would result in dismissal of his case. (Id.) Because Plaintiff failed to comply with that

24   order, the Court dismissed Plaintiff’s case without prejudice, which permitted Plaintiff to

25   file a new case with the Court if he filed in that new case a complete application to proceed

26   in forma pauperis, including the required financial documents. (ECF No. 4).

27          Plaintiff now has filed a motion to set aside the dismissal. (ECF No. 8). A motion

28   to reconsider must set forth “some valid reason why the court should reconsider its prior

                                                       1
     Case 2:20-cv-00939-RFB-VCF Document 11 Filed 12/02/20 Page 2 of 3



1
     decision” and set “forth facts or law of a strongly convincing nature to persuade the court
2
     to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d 1180, 1183 (D.
3
     Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented with newly
4
     discovered evidence, (2) committed clear error or the initial decision was manifestly
5
     unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J v.
6
     Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not an
7
     avenue to re-litigate the same issues and arguments upon which the court already has
8
     ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005).
9
             In his motion to set aside the dismissal, Plaintiff provides no reason why the
10
     dismissal should be set aside and merely states that he disagrees with the defendants in
11
     this case. 1 (ECF No. 8). Plaintiff did not comply with the Court’s order for him to file a
12
     complete application to proceed in forma pauperis in this case, including the required
13
     financial documents, and Plaintiff provides no evidence that he did comply with that order.
14
     The Court therefore denies the motion to set aside the dismissal. For the same reason,
15
     the Court also denies the motion for proof of service and action taken by the Court on
16
     Plaintiff’s civil rights complaint (ECF No. 9). This case is closed, and no further action will
17
     be taken by the Court in this case. If Plaintiff wishes to pursue his claims, he must file a
18
     complaint in a new case and pay the filing fee in that new case or file in that new case a
19
     complete application to proceed in forma pauperis, including the required financial
20
     certificate and prison account statement.
21
             Plaintiff also has requested copies of filings in this case. (ECF Nos. 6, 8). The
22
     Court cannot provide free copies for parties, even for indigent plaintiffs. See Johnson v.
23
     Moore, 948 F.2d 517, 521 (9th Cir. 1991). Although Plaintiff has asked the Court to charge
24
     his account (ECF No. 8), Plaintiff himself must arrange to provide payment from his
25
     account and he has not provided payment. If Plaintiff wishes to receive copies of
26

27
     1
        The Court notes that the Complaint in this action was never served on defendants and defendants never
28   filed anything with the Court in this case. The Court sua sponte dismissed this case based on Plaintiff’s
     failure to comply with its order.
                                                        2
     Case 2:20-cv-00939-RFB-VCF Document 11 Filed 12/02/20 Page 3 of 3



1
     electronically filed documents from the Court, he must pay $0.10 per page. Nev. LR IC
2
     1-1(i)(5).
3
     II.    CONCLUSION
4
            For the foregoing reasons, it is ordered that Plaintiff’s motions (ECF Nos. 6, 8, and
5
     9) are denied. The Clerk of the Court is directed not to file any further pleadings in this
6
     closed case.
7

8           DATED: December 2, 2020.

9
10                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
